Case 7:19-cv-00337-EKD-RSB Document 35 Filed 04/21/20 Page 1 of 2 Pageid#: 146




                       THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA

  EDMOND M. STANLEY, JR.,

         Plaintiff

  v.                                                           CASE NO.: 7:19-cv-00337

  CAPITAL ONE FINANCIAL
  CORPORAITON,

         Defendant.


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        COMES NOW Plaintiff, Edmond M. Stanley, Jr., and Defendant, Capital One Bank

 (USA), N.A., sued as Capital One Financial Corporation, and pursuant to Fed. R. Civ. P.

 41(a)(1)(A)(ii), hereby stipulate to dismiss, with prejudice, each claim and count therein asserted

 by Plaintiff against Defendant, Capital One Bank (USA), N.A. and/or Capital One Financial

 Corporation, in the above styled action, with Plaintiff and Defendant to bear their own attorney’s

 fees, costs and expenses.

 Respectfully submitted this 21st day of April, 2020.

  /s/ Hyatt B. Shirkey                                  /s/ Constantinos G. Panagopoulos
  Hyatt B. Shirkey Esq.                                 Constantinos G. Panagopoulos, Esq.
      Virginia Bar No. 80926                                  Virgina Bar No. 33356
  Hyatt Browning Shirkey Law Firm                       Ballard Spahr LLP
  3735 Franklin Rd. SW, Ste. 251                        1909 K Street, NW, 12th Floor
                                                        Washington, DC 20006-1157
  Roanoke, VA 24014                                     Tel: 202.661.2202
  Tel: 540.324.9288                                     Email: cgp@ballardspahr.com
  Fax: 540.986.2199                                     Counsel for Defendant
  Email: Hyatt@HBSEsqFirm.com
  Counsel for Plaintiff                                 Daniel JT McKenna, Esq.
                                                        Ballard Spahr LLP
                                                        1735 Market Street
                                                        Philadelphia, PA 19103-7599
                                                        Tel: 215.665.8500
                                                        Fax: 215.864.8999
                                                        Email:
                                                        Counsel for Defendant,
                                                           Admitted Pro Hac


                                                 1
Case 7:19-cv-00337-EKD-RSB Document 35 Filed 04/21/20 Page 2 of 2 Pageid#: 147




   Jared Michael Lee, Esq.
      Florida Bar No. 0052284
   Jackson Lee | PA
   1985 Longwood Lake Mary Rd. | Ste. 1001
   Longwood, FL 32750
   Tel: (407) 477-4401
   Fax: (407) 477-4949
   Email: Jared@JacksonLeePA.com
          Service@JacksonLeePA.com
          Melissa@JacksonLeePA.com
   Counsel for Plaintiff, Admitted Pro Hac




                                             2
